ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
URS Federal Services, Inc.                         )    ASBCA No. 60217
                                                   )
Under Contract No. W74V8H-04-D-0023 et al.         )

APPEARANCES FOR THE APPELLANT:                         Jason N. Workmaster, Esq.
                                                       Frederic M. Levy, Esq.
                                                       John W. Sorrenti, Esq.
                                                        Covington & Burling LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Samuel W. Morris, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 July 2016


                                               /~~~--
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60217, Appeal of URS Federal
Services, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals